Citation Nr: 0833332	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant had active military service during the period 
November 1944 to April 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
by the Pittsburgh, Pennsylvania, Regional Office (RO) that 
denied a claim to reopen the issue of entitlement to service 
connection for a nervous condition to include PTSD.  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  An April 2004 Board decision denied entitlement to 
service connection for a nervous disorder, to include PTSD, 
which, in the absence of an appeal, became final and binding.

2.  The evidence submitted since the April 2004 Board 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for a nervous disorder, to include PTSD, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The April 2004 Board decision is final.  New and material 
evidence sufficient to reopen a previously denied claim for 
entitlement to service connection for a nervous disorder, to 
include PTSD, has been submitted.  38 U.S.C.A. §§ 5103, 
5103A(d)(2)(f), 5108, 7104 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.

A June 2006 letter and the February 2007 statement of the 
case satisfied the above cited criteria.  The appellant was 
notified of the pertinent version of 38 C.F.R. § 3.156 in the 
statement of the case.  The appellant was provided notice 
which complied with the decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) in a November 2006.  The claim was 
readjudicated in a February 2007 supplemental statement of 
the case.  Therefore, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, in a claim to reopen it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.

Here, the appellant was provided proper notice of the need to 
submit new and material evidence in the June 2006 letter, and 
was provided, as part of the same, notice of the appropriate 
legal definition of new and material evidence.  The appellant 
has been provided pertinent notice under 38 U.S.C.A. § 5103 
concerning what evidence is necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  In this 
case, the RO looked at the bases for the April 2004 Board 
denial, and informed the appellant of the same.  Accordingly, 
further development is not required.

The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case any such failure is not prejudicial.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide these appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited notice 
correspondence fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  If it 
is determined that a veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Conversely, "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, 6 Vet. App. at 91, 98; 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).

The appellant essentially asserts that he fell into Tokyo Bay 
and almost drowned while he was serving on the U.S.S. Cybele 
in early 1946.  He asserts that this incident has caused him 
to suffer persistent nightmares, and thus serves as the in-
service stressor supporting his claim of entitlement to 
service connection for PTSD.

The veteran's initial claim for a nervous condition was 
received by the RO in February 2002.  

An April 2002 VA PTSD examination report shows that the 
appellant related his claimed stressor to the VA examiner.  
He informed the VA examiner that he had been seen at the VA 
behavioral health clinic on one occasion in 2000, but 
otherwise had received no psychiatric treatment and had taken 
no medication.  He told the VA examiner that he continued to 
have nightmares about the incident, and now avoided being 
near open water.  Following a mental status examination the 
veteran was diagnosed, in pertinent part, with post traumatic 
stress disorder.  The examiner added that "assuming that 
what this man has presented is accurate and factual, it is 
reasonable to conclude that he does have a mild to moderate 
version of PTSD secondary to his near death experience; this 
has bothered him initially more so than it had afterward and 
has increased in intensity now that he has gotten older."

The appellant's service personnel and medical records are on 
file; these confirm appellant's service aboard the U.S.S. 
Cybele but do not mention the incident that appellant has 
cited as the stressor.  There is no documentation in the 
service medical record of the physical or psychological 
trauma that appellant described.  His separation physical 
examination does not note the presence of a mental or nervous 
disorder at the time of his discharge from the Navy.

At appellant's request, in October 2003 the RO submitted an 
inquiry to the National Archives and Records Administration 
(NARA) Modern Military Records (NWCTM), requesting a review 
of the ship log entries for the U.S.S. Cybele during the 
period November 1945 through January 1946.  NARA responded in 
November 2003 that a page-by-page search of the deck log 
entries failed to find a record of the incident cited by 
appellant as a stressor.

The appellant's treatment records from the VA Medical Center 
are on file.  There is no mention therein of treatment by the 
behavioral health clinic, or any record that appellant 
discussed his stressor with any VA medical provider.

The Board denied entitlement to service connection for a 
nervous disorder, to include PTSD in April 2004.  The Board 
found that while the appellant had been diagnosed with PTSD, 
his claimed in-service stressor was not related to combat, 
and that there was no credible supporting evidence that the 
claimed in-service stressor occurred.  The appellant did not 
appeal this decision.  Thus, the April 2004 Board decision is 
final.  38 U.S.C.A. § 7104.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. 
§ 3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact. Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence added to the record since the April 2004 Board 
decision consists of statements received in April 2006 and 
February 2007, both from a person purporting to have served 
with the appellant board the U.S.S. Cybele.  In the February 
2007 statement he asserted that he remembered that the 
appellant had fallen into Tokyo Bay but he did not witness 
the event.  

As this evidence must be presumed credible under the Justus 
decision, and as the statement corroborates the appellant's 
account, the Board finds that the veteran has submitted new 
and material evidence.  Cf. Paller v. Principi, 3 Vet.App. 
535 (1992) (A corroborating medical opinion constitutes new 
and material evidence.)

Hence, the claim is reopened.



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a nervous 
disorder, to include post-traumatic stress disorder.


REMAND

As the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post traumatic 
stress disorder, has been reopened, and since the RO did not 
consider this claim on the merits, the principles of due 
process require that this case be returned to the RO to allow 
that office to initially consider the merits of the 
appellant's claim.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Therefore, this case is REMANDED for the following action:

The RO should readjudicate the claim on 
the merits.  If the claim remains denied 
a supplemental statement of the case must 
be issued and the appellant offered a 
reasonable period of time within which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


